



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Sheriffe, 2015 ONCA 880

DATE: 20151214

DOCKET: C56713 & C57008

Strathy C.J.O., MacPherson and Watt JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Christopher Sheriffe

Appellant

and

Awet Asfaha

Appellant

Richard Litkowski, for the appellant Christopher
    Sheriffe

Nathan Gorham and Breana Vandebeek, for the appellant
    Awet Asfaha

Susan Reid and Michael Perlin, for the respondent

Heard: September 29 and 30, 2015

On appeal from the conviction entered by Justice Eugene
    Ewaschuk of the Superior Court of Justice on July 5, 2012, sitting with a jury.

By the Court:

A.

Introduction

[1]

Awet Asfaha and Christopher Sheriffe were tried and convicted of the
    first degree murder of Bishen Golaub.

[2]

Asfaha and Sheriffe both testified at their joint trial. Each claimed
    that he played no role in the killing of the victim. However, in a particularly
    vivid example of what is colloquially known as a cut-throat defence, the
    strongest evidence at trial that Asfaha was the actual shooter of the victim
    came from Sheriffe and the strongest evidence that Sheriffe was the knowing
    driver of the getaway car came from Asfaha. Without their testimony against
    each other, the cases against them would have been much weaker.

[3]

Asfaha and Sheriffe appeal their convictions. Asfaha raises five issues;
    Sheriffe advances seven grounds of appeal. The core of both appeals is that the
    trial judge made errors in the way he conducted the trial and in his jury
    charge.

B.

Facts

[4]

On August 15, 2009, Asfaha attended a barbeque in the Jamestown area of
    Toronto. He met two young women there. After leaving the barbeque, the three of
    them met Sheriffe and went to a bar.

[5]

After leaving the bar in the early morning hours of August 16, the four,
    plus one other man, went to a local hotel and spent the night there. In the
    early afternoon, Asfaha and Sheriffe and the two women left the hotel. Sheriffe
    drove the two women to their home, arriving at about 1:42 p.m.

[6]

Shortly after 1:45 p.m., Golaub was standing against the gate leading
    into the backyard of Unit 155 at 23 Mount Olive Drive. He was wearing a red
    shirt and talking to a friend in the backyard. A barbeque with many men, women
    and children was taking place.

[7]

Asfaha and Sheriffe drove along Mount Olive Drive and parked near Unit
    155. At about 1:48 p.m., a man walked behind Golaub and shot him twice in the
    back, killing him. The killer ran back down the street and jumped into Sheriffes
    car. The car left.

[8]

One witness, Narjit Singh, was walking down the street with a friend
    when he heard three shots. He saw a black man in a gray hoodie holding a gun
    and running toward a silver Mazda parked around the corner from the shooting at
    the corner of Mount Olive Drive and Silverstone Drive. The man with the gun got
    in the front passenger side of the car. The car quickly drove off. Singh
    managed to get a partial plate number of the Mazda. Police learned that
    Sheriffes parents owned a car matching the description. They watched the
    Sheriffe address and later that day they saw Sheriffe pull up to the residence
    in the Mazda. Later that evening, Sheriffe drove to a nearby apartment complex
    and picked up Asfaha. Both men were arrested after a takedown of the car.

[9]

At trial, the Crowns theory was that Sheriffe and Asfaha drove down
    Mount Olive Drive together. After they spotted Golaub, Asfaha got out and
    Sheriffe then made a u-turn to park his car at the corner of Mount Olive Drive
    and Silverstone Drive. He waited with the engine running. Meanwhile, Asfaha
    walked up Mount Olive Drive and, when he arrived at Unit 155, he shot and
    killed Golaub. He ran back to the car, where Sheriffe alone was waiting. The
    car left quickly, with only Sheriffe and Asfaha inside.

[10]

The
    Crowns theory was that the killing was gang related. The shooting took place
    in the territory of the street gang called the Mount Olive Crips. In the summer
    of 2009, the Mount Olive Crips and the Jamestown Crips were involved in a
    violent feud with several shootings on each side. Based on information received
    from two confidential informants, the Crown alleged that Asfaha and Sheriffe
    were members of the Jamestown Crips and that Sheriffe was the leader of a
    sub-group called the Hustle Squad. The decision to shoot the victim was, as
    described by the Crown, a crime of opportunity. They saw a man wearing a red
    shirt (red being the colour of the Mount Olive Crips) on Mount Olive Crips turf
    and decided to kill him. Unfortunately, the victim had nothing to do with
    gangs. He was a 34-year old man with a mother, wife and four young sons who
    just happened to be attending a neighbourhood barbeque at a friends house.

[11]

Asfaha
    and Sheriffe testified at the trial.

[12]

Asfaha
    testified that he was not the shooter. Rather, a third party, unknown to him,
    shot the victim. Asfaha was a passenger in Sheriffes car when they reached
    Mount Olive Drive. When Sheriffe pulled over and parked, Sheriffe told Asfaha
    to get into the back seat. Asfaha had no knowledge that a shooting was going to
    take place. Asfaha said that the shooter came running up the street and got
    into the front passenger seat. Sheriffe then drove away.

[13]

Sheriffe
    acknowledged that he was the driver of the car. He testified that Asfaha, his
    only passenger, directed him where to drive and park. Asfaha left the car to
    run an errand. Sheriffe said that he did not know what Asfaha intended to do.
    Sheriffe denied that a third person entered the car. There were only two people
    in the car that afternoon, himself and Asfaha. Sheriffe testified that he did
    not hear any gunshots because he was listening to music and did not observe
    Asfaha running back to the car because he was looking down to find CDs. Because
    he was not aware of anything bad happening, he drove away in a normal way once
    Asfaha was back in the car.

[14]

The
    jury found the appellants guilty of first degree murder. Obviously, the jury
    believed Asfahas testimony about Sheriffe, but not about his own role. Obviously,
    the jury believed Sheriffes testimony about Asfaha, but not about his own
    role.

[15]

There
    are other facts relevant to several issues on the appeal. We will discuss those
    facts in the context of the issues to which they relate.

C.

ISSUES

[16]

The
    appellant Asfaha advances five grounds of appeal:

(1)

Did the trial
    judge err by instructing the jury that exculpatory descriptions by eyewitnesses
    were inherently frail and mere opinion?

(2)

Did the
    trial judge err by failing to properly relate the burden of proof to
    exculpatory eyewitness evidence?

(3)

Did the
    trial judge err by refusing to admit evidence of a prior description of the
    shooter given by a witness?

(4)

Did the
    trial judge err by failing to give a proper limiting instruction regarding
    Asfahas interest in avoiding a conviction for first degree murder?

(5)

Did the
    trial judge err by failing to redress the prejudice arising from Crown
    counsels closing address to the jury?

[17]

The
    appellant Sheriffe advances seven grounds of appeal:

(1)

Did the
    trial judge fail to direct the jury on the limited use of bad character
    evidence of an accused elicited by a co-accused?

(2)

Did the
    trial judge err by allowing hearsay evidence provided by confidential
    informants through a police witness who was qualified as a gang expert?

(3)

Did the
    trial judge err by quashing a subpoena for the police files relating to the
    confidential informants and in dismissing a mid-trial application for the trial
    judge to review the files for any information that might assist the defence?

(4)

Did the
    trial judge err in his instruction to the jury about party liability?

(5)

Did the trial
    judge err in his review of the gang evidence in his instruction to the jury?

(6)

Did the
    trial judge err in his review of Sheriffes testimony and in his
W.D.
instruction?

(7)

Did the
    trial judge err in his charge relating to post-offence conduct?

D.

analysis

Awet Asfahas appeal

(1)

Eyewitness
    description evidence

[18]

Two
    eyewitnesses, Kimorha Robinson and Kurt Berry, were in the backyard where the
    barbecue was taking place. They saw the shooter and described the shooter as
    having a hairstyle with braids or cornrows. When Asfaha was arrested on the
    evening of the shooting, he did not have a similar hairstyle. Hence the
    Robinson and Berry evidence was potentially exculpatory.

[19]

Under
    the heading
Identification Evidence
, the trial judge instructed the
    jury:

In this case the Crown witnesses Winsome Santokie, Kim
    Robertson, Kurt Berry, Barrington Chatrie and Narjit Singh have all given
    differing descriptions about the possible shooter of Bishen Golaub. Their
    identification evidence may or may not have been correct. That is for you to
    make the determination.

Identification evidence is generally considered to be frail in
    nature and prone to honest human error, depending on the mere opinion of a
    person as to the identity or, in this case, description of another stranger or
    another person he or she may have seen but for a short time, perhaps only for
    seconds or even for only a fleeting glance.

Because of the inherent frailty of identification and
    description evidence and acknowledged mistakes witnesses may make in the identification
    of strangers, you should assess this evidence most carefully.

[20]

Asfaha
    submits that the trial judges equation of eyewitness evidence and description
    evidence was erroneous. The first is in the nature of an opinion; the second is
    not. Eyewitness identification  an opinion that the accused is the person seen
    committing the offence  has been proven through experience to raise serious
    issues as to reliability. The same does not hold for eyewitness description
    evidence. When an eyewitness describes a perpetrator, he or she is not
    providing an opinion, but relating a descriptive observation. This does not
    raise as much of a concern about reliability and, therefore, does not require
    the same special caution that is routinely given about identification evidence.

[21]

We
    do not accept this submission. Asfahas submission on this issue on appeal is
    directly contrary to the position his counsel took at trial. Trial counsel
    explicitly asked for a caution in relation to the various eyewitnesses; in his words,
    the appropriate caution goes both ways[t]hats what Im asking for.

[22]

In
    any event, the case law does not support the line Asfaha attempts to draw. This
    court has insisted that the jury be given a proper caution about the inherent
    frailties of both eyewitness identification evidence and eyewitness description
    evidence, and in respect of both inculpatory and exculpatory evidence: see
R.
    v. Mariani
, 2007 ONCA 329, 220 C.C.C. (3d) 74, at paras. 10-18 and
R.
    v. Bettencourt
, 2008 ONCA 337, at paras. 12-13, leave to appeal to S.C.C.
    refused, [2009] S.C.C.A. No. 489.

(2)

Burden of proof
     exculpatory eyewitness evidence

[23]

The
    appellant Asfaha contends that, once the trial judge instructed the jury that
    eyewitness description evidence is inherently frail, it was essential that he
    clearly relate the burden of proof by explaining that unreliable evidence could
    still raise a reasonable doubt and be acted on to reach a verdict of not
    guilty. Instead, the trial judge left the impression that only descriptions
    found to be correct could be used to reach a verdict.

[24]

We
    disagree. In our view, the trial judge gave precisely the instruction sought by
    Asfaha on this issue:

In particular, the accused Awet Asfaha has testified that he
    was not the person who shot Bishen Golaub to death. He testified that the
    shooter was a younger, shorter man with braids. That evidence is supported in
    part by the evidence of Kim Robertson, Kurt Berry and Barrington Chatrie.



[I]f you do not find as fact that the evidence favouring the
    particular accused on the essential matter is true but have a reasonable doubt
    as a result of it, you must also acquit the accused.

(3)

Admissibility of video of police statement of eyewitness description
    witness

[25]

During
    her video-taped statement to police on August 20, 2009, four days after the
    shooting, Robinson described the shooter as having braids or cornrows. The
    police asked her the length of the cornrows and she pointed to the back of her
    neck.

[26]

Initially
    at trial, almost three years later, Robinson did not remember her prior
    description given in the police statement. When the video was played for her,
    she adopted her prior description of the braids, but said that her hand motion
    referred to the location of the braids, not their length.

[27]

Asfaha
    made a
K.G.B.
application for the admission of the video for the truth
    of its contents. The trial judge denied the application:

The motion fails for lack of threshold necessity. Shes subject
    to full cross-examination. She has adopted most of the so-called
    inconsistencies, and with respect to the others, shes offered rational
    explanations.

[28]

Asfaha
    contends that the video statement should have been admitted either as original
    evidence or as an exception to the rule against hearsay. He says that the
    reliability of her description of the braids was central to the identity issue
    at trial.

[29]

We
    disagree. The video contained no evidence unavailable at trial and was
    therefore unnecessary. Robinson was there to testify at trial, she did not
    recant what she said in the video, her explanation about her gesture during the
    interview was consistent with what she said in her statement, and she adopted
    almost all of the video statement. She was cross-examined on all of this.

[30]

After
    the trial judge made his ruling relating to the entire video statement,
    Asfahas counsel signalled that he might want to seek the admission of the
    portion of the video involving Robinsons hand gesture as an exhibit and then
    play it for the jury. The trial judge expressed skepticism about this plan, but
    invited counsel to return with submissions later if you want to research
    this. Counsel did not raise the issue again.

(4)

Jury Charge re Asfahas
    interest in outcome of trial

[31]

During
    her closing address to the jury, Crown counsel said on several occasions that
    Asfaha had a motive to lie and that the jury should bear that in mind:

The mystery man theory is nothing more than a desperate attempt
    by Mr. Asfaha to come up with an alternate suspect so that he is not convicted
    of first degree murder.



What Mr. Asfaha gave you was a carefully crafted,
    well-rehearsed performance. It was in fact the performance of his life. Because
    remember, that when assessing the credibility of any witness, you must consider
    whether they have an interest in the outcome of the case. No witness has a
    greater interest in your verdict than does Mr. Asfaha. That is something you
    have to bear in mind when you are assessing his credibility, because he absolutely
    had a motive or a reason to lie to you.



The stakes are the highest theyve ever been. He had nothing to
    lose and everything to gain by lying to you.

[32]

Asfaha
    contends that the trial judge should have told the jury that arguments
    concerning Asfahas interest in the outcome of the case were unhelpful and
    should not be given any consideration. This was not a case where consideration
    of the accuseds interest was necessary to avoid a distorted picture. The Crown
    witnesses had not been challenged on the basis of any interest in the outcome
    of the proceeding. In a jury trial the concern that the jury might
    inadvertently invoke impermissible legal reasoning operates with even greater
    force.

[33]

We
    are not persuaded by this submission. In
R. v. Laboucan
, 2010 SCC 12,
    [2012] 1 S.C.R. 397, at paras. 13-14, the Supreme Court of Canada rejected the
    submission that there is an absolute prohibition against considering the
    accuseds motive to lie in assessing his or her credibility as a witness. Indeed,
    Charron J. said, at para. 22, that in some cases it [is] a crucial and
    unavoidable aspect of determining the credibility issues that the trial judge
    consider [the accuseds] own motives.

[34]

In
    this case, where each accused testified and contended that the other accused
    was lying to save himself and did so in a concerted effort to implicate the
    other, we cannot say that Crown counsels references to their motives to lie
    were improper. Crown counsels comments did not cross the line by suggesting
    that the jury should presume Asfaha lied because of his status as an accused in
    the proceedings. Indeed, Crown counsel cited independent reasons to reject
    specific portions of each accuseds evidence and submitted that the motive to
    lie explained the litany of false assertions.

[35]

Moreover,
    and importantly, the trial judges instruction on credibility conformed with
Laboucan
and removed any risk of impermissible reasoning:

You must not presume that an accused who testifies will lie
    out of self-interest in order to avoid conviction
, although it is
    permissible to find that the particular accused has lied on a specific matter,
    especially if there is contrary evidence on the matter, particularly if that
    contrary evidence emanates from an independent witness who has no interest in
    the outcome of the case. A witness interest in the outcome of the case is
    merely one relevant factor to be considered in assessing the witness
    credibility and reliability.                                                                                        [Emphasis
    added.]

(5)

Crown counsels
    closing address

[36]

The
    appellant Asfaha contends that Crown counsels closing jury address was
    improper in four respects.

[37]

First,
    Asfaha submits that Crown counsel invited the jury to engage in impermissible
    legal reasoning in four areas: (1) she suggested that Asfaha was less worthy of
    belief because he did not assist the police with collecting his sweatshirt from
    his friends house where he said he left it; (2) she suggested that eyewitness
    description evidence is inherently frail; (3) she argued that the delay in
    bringing the matter to trial impacted on Asfahas credibility because he had
    time to concoct and perfect his story; and (4) she invited the jury to keep
    Asfahas motive to lie front and centre in their deliberations.

[38]

We
    do not accept this submission. We have addressed points 2 and 4 in previous sections
    of these reasons. Points 1 and 3 were legitimate points for argument. Crown
    counsel was entitled to put her interpretation of Asfahas conduct in these
    regards to the jury, as was defence counsel.

[39]

Second,
    Asfaha asserts that Crown counsel misstated or exaggerated the evidence
    relating to the gunshot residue (GSR) by arguing that four particles of GSR
    on Asfahas clothing were quite a meaningful quantity to find. In fact, Crown
    counsels submission on this point was an entirely fair comment flowing from
    the expert testimony of Dr. Elspeth Lindsay:

Q.      In terms of
    the number of particles that are typical, is there a typical number of G.S.R.
    particles that are found at [the Centre for Forensic Sciences] in cases?

A.      As I
    indicated earlier, of half the stuff or materials that come in, no gunshot
    residue is identified. For the remaining 50 percent, the typical number of
    particles found is between one and three. It is a little bit more unusual when
    you see numbers in the range of between three and ten.

[40]

Third,
    Asfaha submits that Crown counsel misstated the evidence of the eyewitness
    Singh relating to his description of the shooter. There is no basis for this
    submission. Asfahas own testimony about Singhs evidence was: I was thinking,
    like this guys pretty much almost describing me.

[41]

Fourth,
    Asfaha contends that Crown counsel resorted to inflammatory rhetoric and
    sarcasm in her closing address. She said not only is there no honour among
    thieves, theres no honour among killers; Mr. Asfaha may have presented as an
    articulate and responsive witness in the little preppy-knit sweaters; and Mr.
    Asfahas text records paint a much different picture of him than he tried to
    present to you. They reveal him to be a foul-mouthed drug dealer.

[42]

The
    first comment is fair argument in a case where both accused presented vigorous
    cut-throat defences. The second comment is innocuous. The third comment was
    immediately tempered by the statement [h]e is not on trial for being rude or
    for dealing drugs. In any event, in his closing address Asfahas counsel agreed
    that his client used offensive and pretty disgusting language when the
    police questioned him and that he was a young man who is a pest to society for
    a lot of years.

Christopher Sheriffes appeal

(1)

The instructions on evidence of bad character

[43]

This
    ground focuses on alleged omissions in the trial judges final instructions to
    the jury on their use of evidence of bad character in reaching their verdict on
    Sheriffe. What is
not
in issue is the right of one co-accused in a
    joint trial to adduce evidence of the bad character or disposition of another.
    Further, Sheriffe does not contest the admissibility of the evidence of bad
    character adduced by Asfaha in this case.

[44]

Preliminary
    to a canvass of the arguments advanced on appeal and the principles that
    control our decision on this issue, it is helpful to recall the positions
    advanced by the parties at trial and the evidence adduced by Asfaha that is the
    subject of Sheriffes claim of inadequate instruction.

The Positions at Trial

[45]

As
    the evidence unfolded at trial, Asfaha and Sheriffe were assigned discrete
    roles in what was alleged to be a planned and deliberate murder fueled by a
    common motive, rooted in gang rivalry. Asfaha as principal. Sheriffe as an
    aider.

[46]

In
    their testimony at trial, Asfaha and Sheriffe denied liability. Each implicated
    the other as aider and principal respectively. Asfaha claimed Sheriffe was a
    gang member, but denied membership himself. Sheriffe in turn denied being a
    gang member.

The Bad Character Evidence

[47]

Asfaha
    testified about Sheriffes membership in the Jamestown Crips and the Hustle
    Squad. He also cross-examined both Sheriffe and Sheriffes mother about several
    incidents of extrinsic misconduct on Sheriffes part.

[48]

Trial
    counsel for Asfaha cross-examined Sheriffe and Sheriffes mother about:


(i)

an alleged assault in 2006 in which Sheriffe was alleged to have stabbed
    his brother with a pen;


(ii)

a domestic assault charge relating to a former girlfriend that was
    resolved by a peace bond; and


(iii)

an outstanding charge of aggravated assault on which Sheriffe had been
    arrested shortly before the joint murder trial began.

He also cross-examined Sheriffes mother about
    Sheriffes drug possession charge in 2008, which was withdrawn.

[49]

During
    Sheriffes testimony in his own defence, trial counsel for Asfaha suggested he
    was lazy, had no regard for human life or respect for his family and was
    engaged with his friends in a cowardly conspiracy to lie to the jury.

The Trial Judges
    Instructions to the Jury

[50]

In
    mid-trial and final instructions, the trial judge cautioned the jury about the
    permitted and prohibited use of the various items of evidence that reflected
    unfavourably on the character of Sheriffe.

[51]

During
    the trial, the trial judge repeatedly told the jury that they were not entitled
    to use the gang evidence as proof of a propensity on Sheriffes part to commit
    crimes in general or violent crimes in particular. He also reminded the jury
    that the allegations made by Asfahas counsel about a stabbing incident were
    unproven and that Sheriffe was presumed to be innocent of them.

[52]

In
    final instructions, the trial judge warned the jurors that they were not
    entitled to use the gang evidence to find that the appellants had a propensity
    to commit crime in general or violent crime like murder in particular.

[53]

Towards
    the end of his final instructions, the trial judge turned specifically to the
    other bad character evidence in relation to each appellant. In connection with
    Sheriffe, the trial judge explained:

By contrast, the accused Christopher Sheriffe has no formal
    criminal record. Evidence has been led that he once stabbed his brother and
    that he pleaded guilty to possession of marijuana. He has an outstanding charge
    of aggravated assault of which he is presumed innocent. As he already told you,
    he acted in self-defence. You must disregard that charge except as a possible
    association between Sheriffe and the accused Asfaha. There was some evidence of
    a winter glove involved in that particular crime.

Furthermore, the accused Asfaha has testified that the accused
    Sheriffe is a drug dealer. He delivers marijuana as a car service. Of course,
    the accused Sheriffe has denied that accusation under oath.

The fact that an accused has been convicted of a crime or has
    committed a crime which has not resulted in a conviction, may be considered by
    you for only one purpose. That is, to judge the credibility or truthfulness of
    the accused as a witness. The fact of such a conviction or commission of crime
    does not necessarily destroy or impair his or her credibility but it may
    indicate again a lack of moral responsibility to tell the truth. It is simply
    one of the circumstances that you may take into consideration in weighing his
    or her trustworthiness as a witness.

Obviously, you should consider the nature and date of the
    convictions. Convictions relating to dishonesty tend to bear more directly upon
    the accused's credibility than convictions for crimes not related to
    dishonesty. Similarly, older convictions may have less bearing upon the
    accused's credibility than more recent convictions do. Recall again that the
    accused Sheriffe has no formal criminal record.

Finally, I must warn you that you must not use a prior
    conviction or commission of a crime as evidence that the accused committed the
    crime with which he is now charged. You must not conclude that because the
    accused has been convicted of other crimes or has committed another crime that
    he is predisposed or has a propensity to commit further crimes. The law does
    not permit you to do so and it would be most unfair to do so. You can only
    consider the prior convictions or crimes, as I have said, in deciding the
    credibility of the accused and you will decide what weight, if any, should be
    given to the prior criminal record or the crime committed on the accused on
    that matter. You must not conclude that the accused has a propensity to commit
    further crimes and in particular a propensity to commit violent crimes such as
    those before the Court. That reasoning is not permissible.

The Arguments on Appeal

[54]

Sheriffe
    recognizes that a joint trial requires a balancing of the interests of both
    accused when one adduces bad character evidence about the other. The right of
    one accused to make full answer and defence entitles that accused to adduce
    evidence of extrinsic misconduct by the other accused that Crown counsel would
    not be able to adduce as part of the Crowns case. But the accused against whom
    the bad character evidence is adduced is equally entitled to have his fair
    trial rights respected. In extreme cases, by a severance. But more usually, by
    jury instructions that carefully confine the bad character evidence to its
    legitimate purpose.

[55]

Limiting
    instructions to confine the inherent prejudice of bad character evidence,
    Sheriffe says, are mandatory, not discretionary. Those instructions should
    contain three elements:


(i)

identification of the evidence to which they relate;


(ii)

a positive instruction explaining the use jurors are permitted to make
    of the evidence; and


(iii)

a negative instruction describing the use jurors are not allowed to make
    of the evidence.

[56]

In
    this case, Sheriffe continues, the trial judge was required, but failed to
    instruct the jury that they:


(i)

could use the evidence to decide whether the Crown had proven Asfahas
    guilt beyond a reasonable doubt;


(ii)

could
not
use the evidence to determine whether the Crown had
    proven Sheriffes guilt beyond a reasonable doubt; and


(iii)

could
not
use the evidence to help them make up their mind
    whether they believed Sheriffes testimony.

[57]

Sheriffe
    argues that, although the trial judge properly warned the jury not to use the
    evidence to find Sheriffe guilty by propensity reasoning, he erred by expressly
    inviting the jury to consider the bad character evidence in assessing
    Sheriffes credibility. This was contrary to
R. v. Diu
(2000), 144
    C.C.C. (3d) 481 (Ont. C.A.) and
R. v. Akins
(2002), 164 C.C.C. (3d)
    289 (Ont. C.A.). The error, Sheriffe argues, is sufficiently serious to warrant
    a new trial.

[58]

The
    respondent says the trial judges mid-trial and final instructions, considered
    as a whole, were adequate to the task set for them. They were legally correct
    and responsive to the use the law permits and prohibits in this case.

[59]

In
    this case, the respondent contends, the trial judge was under no obligation to
    provide instructions like those required by
R. v. Suzack
(2000), 141
    C.C.C. (3d) 449 (Ont. C.A.), leave to appeal refused, [2000] S.C.C.A. No. 583,
    and
R. v. Diu
(2000), 144 C.C.C. (3d) 481 (Ont. C.A.). The evidence
    about Sheriffes gang membership and drug dealing was admitted by agreement and
    was relevant to establish a motive for the shooting. In addition, Sheriffe had
    put his character in issue and thus the evidence was relevant to rebut the good
    character evidence adduced on his behalf. The jury was entitled to consider the
    gang membership evidence on the issue of motive and the bad character evidence
    as a whole on the issue of credibility.

[60]

The
    respondent submits that a
Suzack
/
Diu
instruction is
    appropriate in the typical cut-throat defence where each accused alleges the
    other is the killer. But that is not this case. The role each assigns to the
    other is different, not equivalent. One a perpetrator, or principal. The other,
    an aider or party. More importantly, however, Sheriffe put his character in
    issue, leaving open its rebuttal by evidence of bad character, the relevance of
    which extends to credibility.

[61]

In
    the end, the respondent urges, even if the instructions were in some respects
    erroneous, the risk of jury misuse was minimal and the impact on the verdict
    imperceptible.

The Governing Principles

[62]

To
    focus the discussion of the governing principles, it is helpful to shunt aside
    two issues that do not arise on this record.

[63]

It
    is beyond controversy that in a joint trial it is open to those charged to
    introduce evidence that could not be tendered as part of the case for the
    Crown. To be more specific, one accused may introduce evidence that shows or
    tends to show the disposition or propensity of another accused to commit the
    offence charged. The manner in which the disposition may be proven varies but
    includes evidence of extrinsic misconduct. Neither the right of a co-accused to
    adduce the evidence nor the manner of proof advanced is an issue here.

[64]

The
    second uncontested issue concerns the mode in which each appellant is alleged
    to have participated in the killing. This is not a You did it. No, you did it
    case. Asfaha is said to be the shooter. Sheriffe, an aider.

Bad Character Evidence in Joint
    Trials

[65]

In
    joint trials, one accused may elicit evidence or make submissions in support of
    his defence that are prejudicial to another accused and could not have been
    elicited by the Crown:
Suzack
, at para. 111;
R. v. Pollock
(2004), 187 C.C.C. (3d) 213 (Ont. C.A.), at para. 108, leave to appeal refused,
    [2004] S.C.C.A. No. 405;
R. v. Earhart
, 2010 ONCA 874, 272 C.C.C. (3d)
    475, at para.

73, leave to appeal refused, [2011] S.C.C.A. No. 397. One
    such example of this type of evidence relates to a co-accuseds disposition to
    commit the offence with which two or more accused persons are jointly charged.

[66]

The
    risk of prejudice to the accused against whom bad character evidence is adduced
    is not attenuated because the evidence is elicited by a co-accused rather than
    by the Crown:
Pollock
, at para. 105. The trial judge must therefore
    still examine closely the probative value of the proposed evidence and the
    purposes for which it is adduced. A sound evidentiary foundation is essential:
Pollock
,
    at para. 106;
Earhart
, at para. 75. Likewise, a careful balancing of
    the fair trial rights of the two (or more) accused:
Suzack
, at para.
    111;
Pollock
, at paras. 106-107;
Diu
, at para. 137.

Jury Instructions on Bad Character Evidence

[67]

One
    method available to a trial judge to balance the fair trial rights of an
    accused against whom bad character evidence is led, as well as the accused who
    introduces the evidence, is by jury instructions that clearly define the
    limited use the jury may make of this evidence:
Pollock
, at para. 109;
Suzack
, at paras. 114, 127;
Diu
, at para. 137. The
    instructions should:


(i)

identify the evidence to which it applies;


(ii)

define the permitted use of the evidence (the positive instruction); and


(iii)

describe the prohibited use of the evidence (the negative instruction).
    See
Suzack
, at para. 127;
Pollock
, at para. 109;
Diu
,
    at para. 139; and
R. v. Yumnu
, 2010 ONCA 637, 260 C.C.C. (3d) 421, at
    paras. 304-5, affd 2012 SCC 73, [2012] 3 S.C.R. 777.

[68]

An
    important feature of the negative instruction about prohibited use is a
    direction that the Crown cannot rely on the bad character evidence to advance
    its case substantively or even on the issue of credibility:
Diu
, at
    paras. 142, 144-46;
Suzack
, at paras. 97, 127; and
Akins
, at
    paras. 20-21.

Bad Character and Credibility

[69]

It
    is uncontroversial that when an accused adduces evidence of good character and
    testifies in his or her own defence, a trier of fact may consider the evidence
    of good character as:


(i)

rendering unlikely the accuseds participation in the offence(s)
    charged; and


(ii)

supporting the credibility of the accused as a witness in the
    proceedings.

[70]

Another
    equally uncontroversial rule emerges in cases where evidence of extrinsic
    misconduct or bad character is admitted and an accused testifies in his or her
    own defence. In these cases, the trier of fact may use, and be instructed to
    use, the bad character or disposition evidence in assessing the credibility of
    the accused as a witness in the proceedings:
R. v. G. (S.G.)
, [1997] 2
    S.C.R. 716, at pp. 66, 68;
R. v. Chambers
, [1990] 2 S.C.R. 1293, at
    pp. 336-37;
R. v. Cameron
(1995), 96 C.C.C. (3d) 346 (Ont. C.A.), at
    p. 354;
R. v. Teresinski
(1992), 70 C.C.C. (3d) 268 (Ont. C.A.), at p.
    278, leave to appeal refused, (1992) 73 C.C.C. (3d) vi (S.C.C.); and
R. v.
    Hogan
(1982), 2 C.C.C. (3d) 557 (Ont. C.A.), at pp. 564-65, leave to
    appeal refused, (1983) 51 N.R. 154 (S.C.C.). In each of these authorities, the
    bad character evidence was adduced by the Crown and admitted for a substantive
    purpose, for example, to establish motive or a common purpose. In other words,
    the evidence was used substantively to assist in proof of the accuseds
    participation in the offence charged and as a factor to diminish the
    credibility of the accuseds evidence in defence.

The Principles Applied

[71]

As
    we will explain, we would not give effect to this ground of appeal in the
    circumstances of this case. We do not suggest that the instruction at issue was
    a model of clarity. It was not.

[72]

But
    any analysis of the correctness or adequacy of a jury instruction cannot take
    leave of the circumstances in which it arises. Context is critical. What falls
    short in one case may not do so in another. And so it is necessary to begin
    with the circumstances in which the claim of error is advanced here.

[73]

Asfaha
    and Sheriffe each implicated the other in the shooting of Bishen Golaub. But
    unlike many cut-throat defences, neither implicated the other in the role he
    assigned to himself. In other words, this was not a case of You shot him. No,
    you shot him.

[74]

Two
    additional features of the case warrant mention. First, the Crown adduced evidence
    about Sheriffes membership in the Hustle Squad and Jamestown Crips, relying
    upon it as evidence of motive. Second, in giving evidence on his own behalf and
    introducing other defence evidence, Sheriffe put his character in issue,
    thereby permitting the introduction of evidence that would not have otherwise
    been admissible.

[75]

With
    this context in mind, we turn to the factors persuading us that, despite some
    imperfections in the charge on the issue, this ground of appeal should fail.

[76]

First,
    in both mid-trial and final instructions, the trial judge emphasized, in
    unequivocal terms, the prohibition against propensity reasoning. This ensured
    that jurors would not use gang membership or other alleged misconduct as a
    foundation for a finding of guilt through reasoning by propensity. Such an
    instruction also made certain that the evidence did not become part of the
    Crowns case to prove guilt.

[77]

Second,
    the circumstances of this case differ from those in
Diu
and in
Akins
.
    In neither of those decisions did the appellant against whom the bad character
    evidence was tendered put his character in issue. Further, neither decision
    makes reference to a line of authority illustrated by the decisions of the
    Supreme Court of Canada in
G. (S.G.)
and
Chambers
and of this
    court in
Cameron
,
Teresinski
and
Hogan
that hold
    that evidence of extrinsic misconduct is relevant to an accuseds credibility.

[78]

As
    a matter of general principle, evidence of character, the tendency or
    disposition of a person to do a certain act, is relevant to indicate the
    probability of that person doing or not doing the act. But if the person
    testifies, evidence of character is a relevant factor in an assessment of his
    or her credibility as a witness. This is so even in cases in which the evidence
    of extrinsic misconduct is admitted by exception in the case for the Crown.

[79]

In
    this case, at the very least, Asfaha, who was identified by Sheriffe as the
    shooter, was entitled to have jurors consider Sheriffes extrinsic misconduct
    when they came to assess Sheriffes credibility as a witness at trial. This
    would not advance the case for the Crown and, accordingly, not run afoul of the
    principle that the Crown cannot take advantage of this evidence to advance its
    case.

[80]

Finally,
    even if the instruction was over inclusive, it caused no real prejudice to
    Sheriffe.

[81]

The
    principal evidence relevant to establish Sheriffes culpable participation was
    the evidence of gang membership that was said to furnish a motive for the
    shooting. Evidence of motive can assist not only in proof of participation, but
    also of the state of mind that accompanied that participation. The instructions
    on motive are not challenged.

[82]

Moreover,
    much of the evidence of bad character or extrinsic misconduct related to
    suggestions put to Sheriffe and his mother in cross-examination by trial
    counsel for Asfaha. For the most part, these suggestions were denied or
    qualified by the witness. The trial judge instructed the jurors that counsels
    suggestions were not evidence. The witness answers were the evidence on which
    the jurors could rely to the extent they saw fit. In the absence of any
    evidence to suggest otherwise, the jurors would understand that these
    suggestions were not and could not be used as evidence for any purpose.

[83]

And
    finally, on any objective view, Sheriffes version of events beggared belief.
    It was incompatible not only with common sense, but also with the objective
    eyewitness testimony.

(2)

Gang expert opinion evidence and the hearsay rule

[84]

Sheriffe
    takes issue with the admissibility of part of the evidence of Det. Nasser, who
    was qualified as an expert and gave opinion evidence about street gangs in the
    Jamestown area and their characteristics.

[85]

Sheriffe
    does not question the relevance of Det. Nassers opinion evidence or the
    necessity for it to assist the trier of fact. Det. Nasser, admittedly, is a
    properly qualified expert. But an exclusionary rule  the hearsay rule  should
    have prevented Det. Nasser from repeating to the jury what two confidential
    informants told him about Sheriffes gang affiliation.

[86]

Some
    background is essential to an understanding of the complaint and how it came to
    be advanced at trial.

The Evidence at Trial

[87]

Trial
    counsel for Sheriffe agreed that the Crown could lead expert opinion evidence
    about gang membership and street gangs from Det. Nasser. The officer described
    the seven indicia relied upon by the Toronto Police Service (the TPS) to
    identify individuals as members of a street gang. He went on to explain that
    Sheriffe satisfied five of the seven indicia.

[88]

Det.
    Nasser also explained that one of the confidential informants had given him a
    photograph showing ten young men aligned in a particular configuration. Both informants
    had told Det. Nasser that the photograph showed members of the Hustle Squad, a
    sub-group of the Jamestown Crips. The informants identified each of the young
    men in the photograph and pointed out that several had their hands shaped in a
    C, a symbol Asfaha testified was associated with the Jamestown Crips.
    Sheriffe was the leader of the group. Det. Nasser repeated the substance of
    what the informants told him in his testimony before the jury. Neither of the
    two informants to whom Det. Nasser spoke testified at trial.

[89]

The
    testimony of Det. Nasser was not the only evidence the jury heard about
    Sheriffes gang membership. Asfaha testified that Sheriffe was a member of the
    Hustle Squad. Asfaha identified several of the young men in the photo, noted
    the C sign displayed by some and pointed out that, in another photo, several
    of the same men were wearing blue bandanas, another sign of membership along with
    the C sign. In a text message filed as an exhibit, Sheriffe referred to
    himself as Hitz from the Town. Sheriffe acknowledged that Hitz was his
    nickname. Det. Nasser explained that members of the Jamestown gangs called
    their territory Doomztown or The Town.

The Ruling of the Trial Judge

[90]

The
    single contested issue about the evidence of Det. Nasser was his repetition of
    what the confidential informants told him about Sheriffes gang membership.

[91]

The
    trial judge permitted Det. Nasser to report to the jury what the confidential
    informants had told him about the identity of the persons in the photograph the
    informant provided and the membership of each, including Sheriffe, in the
    Hustle Squad. Det. Nasser also reported what the informants told him about the
    membership of those in the photo in the Jamestown Crips.

[92]

The
    trial judge was satisfied that what the informants told Det. Nasser about
    Sheriffes membership and leadership of the Hustle Squad and the membership of
    others in the Jamestown Crips was admissible under the principled exception to
    the hearsay rule. Necessity was established because to require an informant to
    testify would eviscerate informer privilege. The evidence was reliable because
    of the informants documented history of providing accurate information to the
    police. Thus while the expert could not express his opinion as to Sheriffes
    membership or lack thereof in either the Hustle Squad or the Jamestown Crips,
    he could point to possible indicia of gang membership.

The Arguments
    on Appeal

[93]

Sheriffe
    complains that, by permitting an expert to repeat a confidential informants
    statement about Sheriffes gang membership, the trial judge allowed the jury to
    hear evidence from a person immune from cross-examination through a person
    cloaked with expertise, thereby enhancing the evidences value in the
    collective mind of the jury. The effect of the ruling was that the expert
    ceased to give evidence as an expert and became a mere conduit, a witness of
    fact whose testimony consisted of inadmissible hearsay.

[94]

Sheriffe
    invokes studies conducted in the United States that, he says, demonstrate the
    great influence of this evidence on jurors decisions and emphasize the dangers
    inherent in permitting an expert to repeat or relate hearsay as part of his or
    her opinion. In this case, the trial judge failed to properly exercise his
    gatekeeper function, erroneously concluding that the requirement of necessity
    had been met when the same evidence was available from other sources trimmed of
    the enhancement added by its introduction through an expert.

[95]

The
    respondent points out that Sheriffe did not contest the admissibility of expert
    evidence about gang membership or suggest that Det. Nasser was not properly
    qualified to give that evidence. Experts routinely rely on hearsay in the
    formation of their opinions. That Det. Nasser did so here affords no ground for
    excluding his evidence or the reference to what he was told by confidential
    informants.

[96]

The
    respondent says that the trial judge was well aware of the hearsay nature of
    the information provided by the confidential informants. So the trial judge
    conducted a hearsay analysis. He applied the proper principles and concluded
    that the Crown had established both necessity and reliability. His conclusions
    are soundly grounded and entitled to deference. The officer was cross-examined
    at length about the sources of his information, leaving the jury
    well-positioned to assign appropriate weight to his evidence.

[97]

In
    the alternative, the respondent continues, there was overwhelming evidence of
    Sheriffes gang membership and thus evidence of a motive for his participation
    in the murder of Bishen Golaub, who was erroneously thought to be a rival gang
    member. The testimony of Asfaha established Sheriffes membership. Likewise,
    the photograph filed as exhibit 40. And Sheriffe met the TPS criteria for gang
    membership. None of these sources were tainted by any hearsay from confidential
    informants.

The Governing Principles

[98]

The
    issue Sheriffe raises involves general principles governing the admissibility
    of expert opinion evidence. It also relates to a subject  gang membership and
    activities  that has become of greater importance in recent years as a result
    of the enactment of several
Criminal Code
provisions creating a variety
    of offences associated with the activities of criminal organizations.

[99]

It
    is helpful to clear away at the outset what is not in issue here. In this case,
    no dispute arises about:


(i)

the relevance, materiality and admissibility of expert opinion evidence
    about gang membership, culture and activities;


(ii)

the relevance, materiality and admissibility of gang membership as a
    motive to commit an offence against a member, or a person thought to be a
    member, of a rival gang; and


(iii)

the qualifications of Det. Nasser to give expert opinion evidence about
    gang membership, culture and activities in this case.

[100]

The controversy
    here focuses on the intersection of two exclusionary rules of the law of
    evidence  the opinion rule and the hearsay rule  and their application to the
    evidence admitted here.

Expert
    Opinion Evidence and the Hearsay Rule

[101]

In general
    terms, the admissibility of expert evidence is determined by the application of
    a two-step or two-stage process. The first step is concerned with the threshold
    requirements of admissibility. The second  the discretionary gatekeeping step
     requires the judge to balance the potential risks and benefits of admitting
    the evidence:
White Burgess Langille Inman v. Abbott and Haliburton Co.
,
    2015 SCC 23, [2015] 2 S.C.R. 182, at paras. 19, 22-24;
R. v. Sekhon
,
    2014 SCC 15, [2014] 1 S.C.R. 272, at paras. 43-44.

[102]

Among the
    threshold requirements for the admissibility of expert opinion evidence is the
    absence of an exclusionary rule, other than the opinion rule itself. Usually,
    the exclusionary rule that intercedes is the character rule, which generally
    prohibits the Crown from introducing evidence of an accuseds bad character in
    proof of guilt:
R. v. Mohan
, [1994] 2 S.C.R. 9, at p. 25. But another
    exclusionary rule, such as the hearsay rule, could also intervene.

[103]

A trial judge
    must take seriously the role of gatekeeper assigned by the authorities. And
    this is so at not only the second or gatekeeper stage, but also at the
    threshold stage and as the evidence is given:
Sekhon
, at paras. 46-47;
R. v. J.(J.-L.)
, 2000 SCC 51, [2000] 2 S.C.R. 600, at para. 28.

[104]

It is well
    established that expert opinion evidence may be founded, in whole or in part,
    on the basis of statements made to the expert by others. For example, a
    psychiatric opinion about criminal responsibility is frequently based, at least
    in part, on what an accused told the expert about relevant events. But in order
    for the out-of-court account to be admitted as evidence of the truth of what
    was said, that account must be established by admissible evidence:
R. v.
    Abbey
, [1982] 2 S.C.R. 24, at p. 46 (
Abbey
1982). See also:
R.
    c. Boucher
, 2005 SCC 72, [2005] 3 S.C.R. 499, at para. 31;
R. v.
    D.(D.)
, 2000 SCC 43, [2000] 2 S.C.R. 275, at para. 55.

[105]

Where the
    factual premise of the experts opinion includes out-of-court statements made
    by others that are not established by otherwise admissible evidence, as for
    example by a listed or the principled exception to the hearsay rule, the
    opinion is entitled to less, and in some cases to no, weight:
Abbey
1982,
    at p. 46;
R. v. Lavallee
, [1990] 1 S.C.R. 852, at p. 893.

[106]

A final point
    has to do with the capacity of an expert to give evidence of firsthand
    observations that she or he makes that may be relevant to issues at trial. The
    opinion rule does not bar an expert from giving evidence of fact:
Abbey
1982,
    at p. 42. Put another way, an expert is not confined by the opinion rule to
    expressing opinions only. The expert is entitled to give evidence of firsthand
    observations, including for example, those made during a psychiatric interview
    by a psychiatrist called to proffer an opinion on criminal responsibility.

Expert
    Evidence about Gangs and their Culture

[107]

The enactment of
    legislation targeting criminal organizations and their activities has required
    courts to consider how gang membership and related issues can be proven without
    an undue risk of a conviction rooted in prejudice not proof.

[108]

One type of
    evidence proffered in proof of various features of gang culture relevant to a
    particular case is expert opinion evidence. The admissibility of this evidence
    is governed by the two-step process adumbrated in
R. v. Abbey
, 2009
    ONCA 624, 246 C.C.C. (3d) 301, leave to appeal refused, [2010] S.C.C.A. No. 125
    (
Abbey
2009), and approved in
White Burgess
:
Abbey
2009,
    at paras. 75-76;
White Burgess
, at paras. 22-24;
Sekhon
, at
    paras. 43-44.

[109]

The expert in
Abbey
2009 was a sociologist. He was qualified as an expert in the culture of urban
    street gangs in Canada. Crown counsel proposed to have the expert give his opinion
    about the meaning of a teardrop tattoo within the urban street gang culture and
    to give his opinion on the meaning of Abbeys teardrop tattoo. The basis of the
    opinion included:


(i)

research projects conducted over ten years;


(ii)

a review of the relevant literature;


(iii)

information gained through a 25 year clinical practice involving
    long-term relationship with gang members in and out of custody; and


(iv)

detailed interviews with persons who lived in the gang culture. See
Abbey
2009, at paras. 37-38.

[110]

Nothing in the
    decision in
Abbey
2009 suggests that the expert gave evidence of the
    contents of anything said to the expert on interview or that any of those
    interviewed gave evidence at trial.

[111]

In other
    jurisdictions, some courts have permitted experts to rely upon hearsay as a
    constituent of their knowledge base in the area of their expertise, but invoked
    the exclusionary rule to bar reception of specific statements related to the
    facts of a case. Two authorities illustrate this distinction. The latter
    suggests, however, that specific statements related to the facts of a case can
    be admitted if in accordance with an established hearsay exception.

[112]

In
R. v.
    Cluse
, [2014] SASCFC 97, 120 S.A.S.R. 268, a home invasion and shooting of
    an occupant by a gang of intruders was alleged to form part of ongoing violence
    between two motorcycle gangs. A police officer with experience in dealing with
    gangs, including motorcycle gangs, gave evidence at trial. The officers
    testimony included information on the culture and history of outlaw motorcycle
    clubs and several specific incidents of violence between motorcycle gang
    members. On appeal, the admissibility of the officers evidence was challenged
    on the basis, among others, that it was based in part on hearsay.

[113]

The court
    concluded that the officers evidence about the culture of the specific clubs
    and their operations was not opinion evidence, rather evidence of knowledge of
    facts gleaned from long observation and study. The court held that the witness
    evidence about specific episodes of inter-gang conflict not based on his own direct
    observation was not admissible. Vanstone J. made the following distinction in
    para. 49:

It is one thing to allow a police officer to give evidence of
    his knowledge of practices in the drug trade or his knowledge of the culture of
    motorcycle gangs where the witnesss knowledge of such matters may well be
    based on a mass of information, some of it hearsay. Yet, it is quite another to
    allow a witness simply to relate the details of specific incidents which he has
    learned from secondary sources. Even expert witnesses in the traditional sense
    do not do that as a basis for expression of an opinion. I consider that the
    evidence given by Featherby of specific episodes of inter-gang conflict was,
    with some possible exceptions based on direct observation, inadmissible.

[114]

In
Myers v.
    The Queen
, [2015] UKPC 40, [2015] 3 W.L.R. 1145, three appeals involving
    apparently motiveless shootings were heard together. Two victims died. One
    survived. In each case, the Crown called a police officer assigned to a unit
    that targeted criminal gangs to give evidence as an expert on gangs in Bermuda.
    The witness identified the gunman and victims as members of rival gangs and
    gave evidence about the criminal activities and culture of the gangs, including
    violent retaliation against a random member of a rival gang in response to a
    perceived insult or an attack on one of its own members. The evidence was
    received as expert opinion evidence and challenged on appeal, in part, as
    inadmissible hearsay.

[115]

The Privy
    Council affirmed the general rule that an expert may rely on information
    gathered from a variety of sources (hearsay) in formulating an opinion within
    the subject-matter of his or her expertise:
Myers
, at para. 63. But a
    witness status as an expert does not immunize him or her from all inhibition
    on hearsay:
Myers
, at para. 64. After a brief reference to
Cluse
,
    the Privy Council formulated a test to determine whether an expert can give
    evidence based on hearsay material:

The test of whether evidence based on hearsay material can be
    given is better seen to be whether it ceases to be the expounding of general
    study (whether by the witness or others) and becomes the assertion of a
    particular fact in issue in the case. The first is expert evidence, grounded on
    a body of learning or study; the second is not, even if it may be given by
    someone who is also an expert. See
Myers
, at para. 66.

[116]

The Privy
    Council went on to suggest that assertions of fact that fell on the particular
    as opposed to the general side of the line could be proven by admissible
    hearsay:
Myers
, at para. 67.

The Principles Applied

[117]

Several reasons
    persuade us to reject this ground of appeal.

[118]

First, the fact
    that Det. Nassers opinion was founded in part on hearsay did not, without
    more, render his opinion inadmissible, although it was a factor the jury could
    take into account in assessing the weight to assign to that opinion.

[119]

Second, the
    trial judge recognized the information provided by the confidential informants
    to Det. Nasser was hearsay and properly required either a listed or principled
    exception to permit jury consideration of evidence of the truth of what the
    informants said.

[120]

Third, the trial
    judge applied the principled exception to the statements made by the
    informants. He concluded that the necessity requirement was met because the
    confidential informant privilege rule rendered the informants testimony
    unavailable. As for reliability, Det. Nassers evidence about the informants
    history in providing accurate and truthful information to the police was
    sufficient to satisfy the threshold reliability requirement. These findings of
    the trial judge are grounded in the evidence, untainted by legal error and
    entitled to deference in this court.

[121]

Fourth, the
    trial judge correctly instructed the jury on the manner in which they were to
    assess the weight, if any, they would assign to the out-of-court statements of
    the confidential informants. No personal appearance. No oath. No
    cross-examination. Circumstances accompanying the statement. Accuracy of
    reporting.

[122]

Finally, there
    was ample evidence identifying Sheriffe as a member of the Hustle Squad, none
    of which was dependent on the truth of the confidential informants say-so.
    Asfaha said so. The photograph, exhibit 40, showed it. And Sheriffe met the
    criteria for gang membership of the TPS.

(3)

Failure to review the confidential informant files

[123]

This ground of
    appeal challenges the correctness of a ruling made by the trial judge on a
    mid-trial application by Sheriffe for disclosure of portions of the TPS files
    on the confidential informers from whom Det. Nasser received information about
    gang membership.

[124]

The record
    reveals that Sheriffe was provided with a copy of the TPS protocols for the
    management of confidential informers. Det. Nasser gave evidence in general
    terms that each informant was paid, had a criminal record and had previously
    provided reliable information to the police that was confirmed by other
    investigative means. He was cross-examined by counsel for Sheriffe on these
    issues.

[125]

The informant
    files were brought to the courtroom at trial as required by a
subpoena
    duces tecum
served by Sheriffe on the Chief of the TPS.

The Motion to Quash the Subpoena

[126]

On the return of
    the subpoena, counsel for the TPS appeared before the trial judge and sought to
    have the subpoena quashed. The trial Crown supported the TPS motion. Each
    contended that the materials sought by service of the subpoena were subject to
    confidential informer privilege.

[127]

Trial counsel
    for Sheriffe sought the production of the records to the trial judge so that
    the judge could take a look at them to determine whether the informants had
    been properly handled by investigators. Counsel emphasized that he was not
    seeking disclosure of the identity of the informant.

[128]

The trial judge
    quashed the subpoenas and dismissed Sheriffes application for disclosure. The
    judge was satisfied that the information was encompassed by confidential
    informer privilege and not subject to disclosure except to the extent that it
    fell within the innocence-at-stake exception. That exception, counsel
    acknowledged, was not engaged. It followed that the motion to quash the
    subpoena succeeded and the disclosure sought was refused.

The Arguments on Appeal

[129]

Sheriffe says
    that once the trial judge permitted the Crown to adduce hearsay evidence from
    Det. Nasser of what the confidential informants told him, he (the trial judge)
    was required to accommodate Sheriffes right to make full answer and defence.
    To ensure that Sheriffes right to make full answer and defence was preserved,
    the trial judge should have conducted an
ex parte
review of the
    confidential informant files, as is done in other class privilege cases, to
    determine whether those files contained anything that could have assisted
    Sheriffe in vindicating his constitutional right. Any relevant material could have
    been disclosed in redacted form to Sheriffe for this purpose.

[130]

The respondent
    points out that trial counsel for Sheriffe acknowledged that the materials
    sought fell within confidential informer privilege and were not disclosable except
    to the extent permitted by the innocence-at-stake exception. Trial counsel
    accepted further that he was not there yet for the innocence-at-stake
    exception. In the result, the respondent says, the subpoena was properly
    quashed and disclosure rightly refused.

[131]

The respondent
    says that judicial review of the file, as proposed by Sheriffe, would itself
    have breached the privilege. Sheriffe provided no evidentiary foundation for
    his disclosure application, relying instead on conjecture and speculation. To
    the extent that Sheriffes application was premised upon a balancing of
    confidential informer privilege on the one hand, with full answer and defence
    on the other, it proceeded from a false premise. Once confidential informer
    privilege is engaged, no balancing is permitted.

[132]

The respondent
    makes a final point that focuses on another principle applicable in cases
    involving an assertion of confidential informer privilege. Even where it is
    applicable, the innocence-at-stake exception only applies where disclosure of
    the informers identity is the only way an accused can establish his innocence.
    In this case, alternative sources could give evidence about the origins of the
    photograph provided by the informant and what the photograph depicts.

The Governing Principles

[133]

The principles
    that govern our decision about this ground of appeal are uncontroversial and
    amenable to brief statement.

[134]

First,
    confidential informer privilege is not a matter of judicial discretion. A court
    is under a duty to protect the informers identity. Hence the frequently
    applied characterization that the privilege is absolute:
Named Person v.
    Vancouver Sun
, 2007 SCC 43, [2007] 3 S.C.R. 253, at paras. 21, 23.

[135]

Second, the
    confidential informer privilege rule is extremely broad in its coverage. It
    extends beyond a prohibition against disclosure of an informers name to
    include any information that might disclose the identity of the informer:
Named
    Person
, at para. 26.

[136]

Third, the
    confidential informer privilege rule admits but a single exception. It can be
    abridged if necessary to establish the innocence of an accused in a criminal
    trial. To invoke this exception requires a basis in the evidence adduced at
    trial for concluding that disclosure of the informers identity is necessary to
    demonstrate the innocence of an accused. Speculation will not suffice:
Named
    Person,
at para. 27;
R. v. Leipert
, [1997] 1 S.C.R. 281, at para.
    21;
R. v. Barros
, 2011 SCC 51, [2011] 3 S.C.R. 368, at para. 34.

[137]

Fourth, the
    innocence-at-stake exception applies only where disclosure of the informers
    identity is the only way that an accused can establish his or her innocence:
Named
    Person
, at para. 27;
R. v. Brown
, 2002 SCC 32, [2002] 2 S.C.R.
    185, at para. 4.

[138]

Finally, the
    confidential informer privilege rule does not allow a balancing of interests or
    an exception for full answer and defence or disclosure under
Stinchcombe
[1]
:
Named Person
, at para. 28;
Liepert
, at para. 12;
Barros
,
    at para. 35.

The Principles Applied

[139]

Our rejection of
    this allegation of error rests on four grounds.

[140]

First, the
    procedure invoked by trial counsel sought disclosure on the basis that, even
    though the only exception to confidential informer privilege 
    innocence-at-stake  was inapplicable, disclosure should be made nonetheless in
    order for Sheriffe to make full answer and defence. However, no balancing of
    interests is countenanced where the informer privilege rule applies and the
    innocence-at-stake exception is unavailable.

[141]

Second, the
    judicial review procedure proposed by trial counsel for Sheriffe would itself
    have infringed the confidential informer privilege rule.

[142]

Third, the
    information sought by Sheriffe was available (and adduced by Sheriffe) through
    other sources, including the persons shown in the photograph, exhibit 40,
    provided by the informant.

[143]

Finally, as
    counsel acknowledged at trial, the single exception to the confidential
    informer privilege rule  innocence-at-stake  lacked any evidentiary support
    in this case.

(4)

Party liability

[144]

In his jury
    charge, the trial judge referred to Sheriffe as having admitted to being the
    getaway driver. He told the jury that there was no key factual issue for them
    to resolve in respect of Sheriffe; rather, the key legal issue was whether
    Sheriffe had the requisite knowledge that his passenger was the shooter when he
    acted as the getaway driver.

[145]

Defence counsel
    objected to the getaway driver phrase in this component of the jury charge on
    the basis that it was prejudicial.

[146]

The trial judge
    recharged the jury, using different language:

I have told you that the accused Sheriffe aided and/or abetted
    either of the accused Asfaha or the unidentified shooter. That is objectively so.
    The accused Sheriffes conduct had the effect of aiding and/or abetting the
    shooter. However, the real issue is whether the aiding and/or abetting was
    advertent or inadvertent? That is, was it done knowingly or ignorantly? In
    other words, the Crown must prove beyond a reasonable doubt that the accused
    Sheriffe, when he aided and/or abetted the shooter, knew that a shooting was to
    take place and did so for the subjective purpose that a shooting would take
    place.

[147]

Defence counsel
    did not object to this recharge. On appeal, Sheriffe contends that this
    recharge was confusing and still prejudicial.

[148]

We do not accept
    this submission. There was no live issue about who was the driver of the car
    that left the crime scene; the appellant admitted that he was the driver. The
    key issue was Sheriffes knowledge about what his passenger intended to do 
    did he know that his passenger intended to shoot someone when he got out of the
    car? In the above passage, the trial judge appropriately addressed this issue.

(5)

Review of gang evidence

[149]

The appellant
    Sheriffe submits that the trial judges review of the so-called gang evidence
    was inadequate in three respects.

[150]

First, Sheriffe
    asserts that the trial judge erred by telling the jury that the defence
    position was that the Hustle Squad was not a gang but a basketball team. In
    fact, says Sheriffe, the Hustle Squad did not refer to the whole team, but
    was a nickname given by a highschool basketball coach to three young men shown
    in a photograph admitted as evidence.

[151]

We do not accept
    this submission. The difference between a basketball team and a component of a
    basketball team is an utterly trivial distinction.

[152]

Second, Sheriffe
    contends that the trial judge failed to highlight for the jury the weaknesses
    in the hearsay evidence relied on by the Crowns expert witness, Officer Anan
    Nasser, including the fact that the informants misidentified at least one
    person in the photograph.

[153]

We disagree. The
    trial judges review of the Crowns expert evidence relating to gang membership
    was fair and balanced. He pointed out the weaknesses of the confidential
    informant evidence so that the jury was reminded of its frailties. He also
    emphasized the defence evidence about the non-likelihood that Sheriffe was a
    gang member  Sheriffe was a high school graduate with a trade in carpentry, he
    came from a stable home, his parents owned their home, he was an elite soccer
    player, and he had no criminal record.

[154]

Third, Sheriffe
    asserts that the trial judge provided an insufficient review of defence expert
    Dr. Anthony Hutchinsons evidence in his jury charge.

[155]

We do not accept
    this submission. A trial judge is not required to repeat the entirety of a
    witness evidence in a jury charge:
R. v. J.S.
, 2012 ONCA 684, 292
    C.C.C. (3d) 202 at para. 38. The trial judges brief charge on this issue was
    almost identical to the equally brief reference to it by defence counsel in his
    closing address to the jury.

(6)

Review of Sheriffes testimony and
W.D.
instruction

[156]

The appellant
    Sheriffe contends that the trial judge provided an inadequate review of his
    testimony and an insufficient
W.D.
instruction in his jury charge.

[157]

We disagree. The
    trial judge reviewed Sheriffes testimony and position in detail on at least
    three occasions in his jury charge. He also provided a correct
W.D.
charge twice. There was nothing inadequate or insufficient in these two
    components of the jury charge.

(7)

Post-offence conduct

[158]

Asfaha testified
    that Sheriffe and others at his behest told him that he should allege that M-Loc
    (McFrinn Paddy) was the shooter. During his charge on post-offence conduct, the
    trial judge observed that such an inference was tenuous at best. Sheriffe
    contends that the trial judge erred by not giving a stronger no probative
    value instruction in relation to this evidence.

[159]

We are not
    persuaded by this submission. The trial judges general charge with respect to
    post-offence conduct was correct: see
R. v. Rodgerson
, 2015 SCC 38, 21
    C.R. (7th) 1, at paras. 25 and 33. A no probative value charge would have
    been unfair to Asfaha, a fact recognized by Sheriffes trial counsel who took
    the position that there were a number of reasons why the jury should not
    believe Asfaha, but did not suggest that the evidence relating to this
    post-offence conduct should be entirely removed from the jurys consideration.
    Leaving the determination of the probative value of the post-offence conduct to
    the jury was entirely appropriate, especially in light of the correct limiting
    instruction.

E.

Disposition

[160]

For the reasons
    given, the appeals are dismissed.

Released: December 14, 2015 (GS)                       George
    R. Strathy C.J.O.

J.C.
    MacPherson J.A.

David
    Watt J.A.





[1]

R. v. Stinchcombe
, [1991] 3
    S.C.R. 326.


